 1

 2

 3

 4

 5                            IN THE UNITED STATES DISTRICT COURT

 6                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 7                                          FRESNO DIVISION

 8

 9   RICHARD BURGOS,                                        Case No. 1:15-cv-00814-LJO-SAB
10                                           Plaintiff, ORDER DIRECTING CLERK OF COURT
                                                        TO CLOSE CASE AND REFLECT
11                   v.                                 VOLUNTARY DISMISSAL PURSUANT
                                                        TO RULE 41(a) OF THE FEDERAL RULES
12                                                      OF CIVIL PROCEDURE
     EDMUND G. BROWN, JR., et al.,
13                                                          (ECF No. 27)
                                          Defendants.
14

15            On July 27, 2019, a stipulation was filed dismissing this action with prejudice with each
16   party to bear its own costs and fees. In light of the stipulation of the parties, this action has been
17   terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th
18   Cir. 1997), and has been dismissed with prejudice and without an award of costs or attorneys’
19   fees.
20            Accordingly, IT IS HEREBY ORDERED that all pending dates and matters are
21   VACATED and the Clerk of the Court is DIRECTED to CLOSE the file in this case and adjust
22   the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
23
     IT IS SO ORDERED.
24

25   Dated:     July 17, 2019
                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
